LORIANE EVSEROFF AND JACOB EVSEROFF, Petitioner(s), v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Evseroff v. CommissionerDocket No. 7381-92United States Tax Court1992 U.S. Tax Ct. LEXIS 94; November 5, 1992*94 John R. Serpico, Attorney for Petitioner SJ 1417, Brooklyn, N.Y.DONALD SCHWARTZ, Assistant District Counsel, Brooklyn SD 0121, Westbury, New York.  Mary Ann Cohen, Judge.  COHENBDECISIONORDERED AND DECIDED: That there are deficiencies in income tax due from the petitioner(s) for the taxable years 1978, 1979, 1980, 1981 and 1982 in the amounts of $ 44,924.00. $ 28,823.00, 52,024.00, $ 61,672.00 and $ 21,670.00, respectively and;That there is no addition to the tax due from the petitioner(s) for the taxable years 1979 and 1980 under the provisions of I.R.C. Section 6653(a) and; That there are no additions to the tax due from the petitioner(s) for the taxable years 1981 and 1982 under the provisions of I.R.C. Section 6653(a)(1) and 6653(a)(2).That there are additions to the tax due from the petitioner(s) for the taxable years 1981 and 1982 under the provisions of I.R.C. Section 6659 in the amounts of $ 4030.00 and 3251.00, respectively and;That no portions of the deficiencies are substantial understatements attributable to tax motivated transactions for purposes of*95 I.R.S. Section 6621(c), formerly Section 6621(d).It is hereby stipulated that the Corut may enter the foregoing decision in the above entitled case.It is further stipulated that, effective upon the entry of the decision by the Court, petioner(s) waive the restrictions contained in Internal Revenue code Section 6213 of 1954 prohibiting assessment and collection of the deficiency (plus statutory interest in taxes) until the decision of the tax court has become final.ABRAHAM N. H. SHASHY, JR.Chied CounselInternal Revenue Service